DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Jr. (US PN 3,964,689) in view of Kilich (US PN 2,246,211).
Regarding claim 1, Horvath, Jr. teaches a spraying apparatus (item 10, figure 1), used for connecting a high-pressure liquid supply device and thus receiving a high-pressure liquid delivered by a high-pressure pipe (item 32, figure 1, hose attachment 
a container (item 12, figure 1), used for accommodating a detergent, having an accommodation space; 
a delivery pipe (item 50, figure 1), disposed in the container, extending into the detergent, having a delivery channel; 
a liquid-mixing fitting (item 14, figure 1), having a mixing channel (see annotated figure below) connected with the high-pressure pipe and the delivery channel, further connected to the accommodation space via the delivery channel, used for inhaling the detergent from the accommodation space and then conveying to the mixing channel via the delivery channel upon when the high-pressure liquid flows through the mixing channel, so as to mix the detergent and the high-pressure liquid into a detergent mixture; 
a pressurized fitting (item 56, figure 2), having an inner wall for defining there inside a pressurizing channel connected with the mixing channel, 
a foam-generating element (item 68, figure 2), connected with the pressurized fitting, used for forming a plurality of cleaning foams upon when the pressurized detergent mixture flows by (column 3, lines 37-42).
Horvath, Jr. teaches the invention as discussed in detail above but does not explicitly teach that the inner wall comprises at least one helical groove for pressurizing the detergent mixture to form a pressurized detergent mixture.
Kilich teaches another spray dispenser (figure 1) comprising a pressurized fitting (item 17, figure 2) that comprises a helical groove (item 38, figure 1) to enable swirling 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Horvath, Jr. as taught by Kilich to provide a helical groove in the inner wall of the pressurized fitting to produce a swirling motion of the liquid that enters through the fitting through the liquid-mixing fitting to properly mix the liquids together and also to pressurize the liquid as a result of the swirling motion. 

    PNG
    media_image1.png
    1040
    861
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 of Horvath, Jr.
Regarding claims 2-4, Horvath, Jr. teaches that the inner wall has a tapered section and a straight section orderly arranged in a pressuring direction (see annotated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Horvath, Jr. as taught by Kilich to provide helical grooves in multiple quantities in the tapered section, or the straight section, or both of the sections in the pressurized fitting to achieve a swirling motion of the liquid. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
Regarding claim 6, Horvath, Jr. teaches a fluid-directing assembly (item 20, fige 1) connected with the foam-generating element (figure 2) for limiting a spray direction of the plurality of cleaning foams (column 3, lines 25-29, 43-49).
Regarding claims 8 and 9, Horvath, Jr. as modified by Kilich teaches the helical groove as discussed in detail in claim 1 above. However, the prior arts do not teach whether the helical groove is a rifling groove or a thread groove.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made the helical groove of Horvath, Jr. in the pressurized fitting to be a rifled groove or a threaded groove or any other suitable shape or configruation as such modification an obvious matter of design choice. Furthermore, the helical groove will function in the same manner regardless of the rifled or threaded nature and applicant has not disclosed any reason for a particular configruation that solves any stated problem or is for any particular purpose.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Jr. (US PN 3,964,689) in view of Kilich (US PN 2,246,211) as applied to claim 1 above, further in view of Howorth et al. (“Howorth” hereinafter) (US PN 9,919,347).
Regarding claim 5, Horvath, Jr. teaches that the foam-generating element is a screen mesh but does not explicitly teach that it is a steel wool.
Howorth teaches another spray device comprising a metal wool mesh (items 29, 30, figure 8) as a foam generator in an outlet fitting of the spray device (column 6, lines 51-68: column 7, lines 1-6). However, Howorth is silent to the mesh being steel,
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Horvath, Jr. as taught by Howorth to use a metal mesh that is rolled together to form a foam generating element to aerate the liquid mixture being dispensed from the pressurized fitting. Furthermore, it would be obvious to choose steel as the material for the mesh because it is one of the most commonly available metals available and functions efficiently as a steel wool foam generator. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath, Jr. (US PN 3,964,689) in view of Kilich (US PN 2,246,211) as applied to claim 1 above, further in view of Rhea (US PN 5,195,664).

Furthermore, Rhea teaches a sprayer assembly comprising a dip tube (item 18, figure 1) connected with a sprayer head (item 12, figure 1) wherein there is a weight (item 20, figure 1) attached to the bottom end of the dip tube such that the dip tube can rest against the bottom wall of a container (item 10, figure 1)  regardless of the position of the bottle (column 4, lines 40-51).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a weighted delivery pipe in the invention of Horvath, Jr. as taught by Rhea in order to ensure that the delivery pipe is always submerged in the liquid contained in the container regardless of the position of the overall spray dispenser assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose spray dispensers that can be connected with an external diluent source and dispense a mixture of a chemical concentrate and a diluent: US PN 2,965,309, US PN 3,032,275, US PN 3,940,069, US PN 4,878,619, US PN 6,708,901, US PG PUB 2008/0054098, US PG PUB 2008/0068923, US PG PUB 2013/0193226, and US PN 9,199,256.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754